United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Sharpsburg, GA, Employer
)
___________________________________________ )
S.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-884
Issued: August 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated April 19 and December 18, 2006 denying her
claim for a schedule award for the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established entitlement to a schedule award.
FACTUAL HISTORY
On February 17, 1998 appellant, then a 51-year-old rural carrier, sustained injury while
pushing a hamper full of packages and mail on ramp and felt her elbow “pop.” She did not stop
work but returned to regular duty and, on April 27, 1998, accepted a light-duty position. The
Office accepted appellant’s claim for right lateral epicondylitis and lesion of the right radial
nerve. The Office authorized a right lateral epicondylectomy which was performed in 1999 and
a right radial tunnel release which was performed on May 18, 2005.

Appellant came under the treatment of Dr. Michael P. Gruber, a Board-certified
orthopedic surgeon, who noted a history of injury and diagnosed severe lateral epicondylitis. In
reports dated August 3 to November 23, 1998, he noted appellant’s persistent symptoms of pain
in the lateral epicondyle area and recommended a right lateral epicondyletomy which was
performed in July 1999. From December 22, 1999 to November 14, 2002, he noted that
appellant continued to experience persistent discomfort in the radial nerve distribution.
Dr. Gruber referred appellant to Dr. Gary M. Lourie, a Board-certified orthopedist, who was
experienced in radial tunnel syndrome. An electomyogram (EMG) was performed on
February 1, 2000 which revealed mild right median neuropathy at the wrist consistent with
carpal tunnel syndrome. In a report dated April 12, 2001, Dr. Lourie reviewed a history of
appellant’s injury and diagnosed lateral epicondylitis with symptoms consistent with radial
tunnel. He advised that conservative treatment failed and recommended a radial tunnel release.
In a report dated January 11, 2005, Dr. Lourie indicated that appellant had not been
treated in four years and returned with symptoms consistent with lateral epicondylitis and radial
tunnel syndrome. A magnetic resonance imaging (MRI) scan of the right elbow dated March 9,
2005 revealed post-surgical changes around the lateral epicondyle and a partial tear of the
common extensor tendon. Dr. Lourie recommended a right radial tunnel release which was
performed on May 18, 2005.
On June 15, 2005 appellant filed a claim for a schedule award.
In a letter dated August 8, 2005, the Office requested that appellant’s treating physician
provide an impairment rating of the upper extremities in accordance with the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,1 (A.M.A.,
Guides).
In reports dated June 2 to August 2, 2005, Dr. Lourie noted that appellant experienced
increased tenderness and negative provocative radial tunnel. On August 23, 2005 he advised that
appellant had reached maximum medical improvement and opined that, in accordance with the
A.M.A., Guides, she sustained a 29 percent impairment of the upper extremities or a 17 percent
impairment of the whole person.
In a report dated September 15, 2005, an Office medical adviser determined that
appellant was not entitled to a schedule award for the upper extremities based on Dr. Lourie’s
reports. He indicated that appellant had a surgical release of the right radial tunnel with release
of the posterior interosseous nerve on May 18, 2005 and had excellent recovery with no loss of
motion in the elbow. The medical adviser advised that appellant experienced some tenderness
but negative provocative radial tunnel test and had a normal EMG of the right upper extremity.
He noted that Dr. Lourie granted a 29 percent schedule award with no basis or objective
evidence to support this rating. The medical adviser opined that appellant sustained a zero
percent impairment of the right upper extremity.

1

A.M.A., Guides (5th ed. 2001).

2

In a letter dated September 21, 2005, the Office provided appellant with a copy of the
medical advisers report. It requested that she consult with her physician and provide additional
information to substantiate an impairment rating.
In an October 6, 2005 report, Dr. Lourie noted that, in accordance with the A.M.A.,
Guides, appellant sustained a 17 percent impairment of the whole person. He noted range of
motion findings for the right elbow of pronation of 40 degrees for an impairment rating of 7
percent;2 supination of 50 degrees for an impairment rating of 5 percent;3 extension of 30
degrees for an impairment rating of 6 percent;4 flexion of 120 degrees for an impairment rating
of 8 percent;5 and loss of radial nerve function and sensory disturbances for an impairment rating
of 3 percent, for a 29 percent permanent impairment of the upper extremities or a 17 percent
whole person impairment.
In a report dated October 25, 2005, the Office medical adviser determined that appellant
had nine percent permanent impairment of the right upper extremity based on Dr. Lourie’s
reports. He noted range of motion findings for the right elbow for pronation of 40 degrees for an
impairment rating of three percent;6 supination of 50 degrees for an impairment rating of one
percent;7 extension of 30 degrees for an impairment rating of three percent;8 and flexion of 120
degrees for an impairment rating of two percent,9 for a nine percent permanent impairment of the
right upper extremity. Although Dr. Lourie granted appellant an additional three percent
impairment due to loss of radial nerve function and sensory disturbances of the right elbow, this
rating was not supported by the evidence of record.
On February 27, 2006 the Office determined that a conflict of medical opinion had been
established between Dr. Lourie, appellant’s treating physician and the Office medical adviser,
regarding the permanent impairment due to appellant’s work-related injury. On February 27,
2006 the Office referred appellant to an impartial medical specialist, Dr. Neil C. Berry, a Boardcertified orthopedic surgeon. In a report dated March 14, 2006, Dr. Berry reviewed the records
provided to him and performed a physical examination of appellant. He noted a history of
appellant’s work-related injury and that Dr. Lourie determined that appellant reached maximum
medical improvement on August 23, 2005. Dr. Berry noted findings upon physical examination
of symmetrical alignment and contour of both elbows, the right elbow had full extension and
flexion, flexion was 135 degrees, supination and pronation measured 90 degrees, dorsiflexion
2

See A.M.A., Guides 474, Figure 16-37 (5th ed. 2001).

3

Id.

4

See A.M.A., Guides 472, Figure 16-34 (5th ed. 2001).

5

Id.

6

See A.M.A., Guides supra note 2.

7

Id.

8

See A.M.A., Guides supra note 4.

9

Id.

3

and palmer flexion of both wrists measured 65 to 70 degrees, radial and ulnar deviation revealed
no loss of wrist motion and minimal decrease in grip strength. He diagnosed status post chronic
epicondylitis of the elbow with release of lateral epicondyle and status post release of posterior
innerosseous nerve. Dr. Berry noted that, although appellant complained of moderate pain, he
could not find any physical findings to substantiate her claim. He noted that there was full range
of motion of the elbow and wrist and motor and grip strength was satisfactory. Dr. Berry opined
that appellant sustained a zero percent impairment of the upper extremities.
In a report dated April 4, 2006, the Office medical adviser concurred in Dr. Berry’s
determination that appellant did not have any permanent impairment of the right upper extremity.
In a decision dated April 19, 2006, the Office denied appellant’s claim for a schedule
award.
By letter dated April 26, 2006, appellant requested an oral hearing before an Office
hearing representative. The hearing was held on October 11, 2006. In a report dated June 1,
2006, Dr. Lourie noted that he reviewed the impairment ratings provided by the medical adviser
and the impartial medical specialist. Due to the discrepancy in the determinations, he
recommended referral to an independent functional capacity evaluator. On September 15, 2006
appellant filed a claim for a schedule award. In an October 20, 2006 report, Dr. John G. Seiler,
III, a Board-certified orthopedic surgeon, noted that she presented with persistent right elbow
pain and requested a reevaluation of her impairment. He noted findings upon physical
examination of no objective focal deficit to manual motor testing, range of motion for the right
elbow for flexion was 100 degrees, extension was “-20” degrees, there was full pronation and
limited grip strength. Dr. Seiler noted that appellant had mild osteoarthritis in her hands and
mild elbow synovitis. He diagnosed right elbow pain and opined that in accordance with the
A.M.A., Guides appellant had a seven percent upper extremity impairment or a four percent
whole person impairment due to mild elbow synovitis.
In a decision dated December 18, 2006, the hearing representative affirmed the
April 19, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing regulation11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

4

uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.12
ANALYSIS
On appeal appellant asserts that she is entitled to a schedule award for permanent
impairment of the right upper extremity. The Office accepted her claim for right lateral
epicondylitis, lesion of the right radial nerve and authorized a right lateral epicondylectomy
which was performed in 1999 and a right radial tunnel release which was performed on
May 18, 2005. The Office determined that a conflict existed in the medical evidence between
appellant’s attending physician, Dr. Lourie, and an Office medical adviser concerning the
permanent impairment of her right upper extremity. Consequently, the Office referred appellant
to Dr. Berry to resolve the conflict.13
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.14
Dr. Berry reviewed appellant’s history, reported findings, and noted an essentially normal
physical examination. He noted that Dr. Lourie determined that appellant reached maximum
medical improvement on August 23, 2005. Dr. Berry noted findings upon physical examination
of symmetrical alignment and contour of both elbows, the right elbow had full flexion,
extension, supination and pronation, there was no loss of wrist motion and minimal decreased
grip strength. Dr. Berry diagnosed status post chronic epicondylitis of the elbow with release of
lateral epicondyle and status post release of posterior innerosseous nerve. He indicated that he
could not find any physical findings to substantiate appellant’s complaints of moderate pain.
Dr. Berry opined that appellant sustained a zero percent impairment of the upper extremities.
Dr. Berry properly applied the A.M.A., Guides and reached an impairment rating of zero
percent of the right upper extremity. This evaluation conforms to the A.M.A., Guides and
establishes that appellant does not have an impairment rating of the upper extremities. The
Board finds that the opinion of Dr. Berry is sufficiently well rationalized and based upon a
proper factual background. It is entitled to special weight and establishes that appellant does not
have impairment related to her accepted conditions.
12

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

13

The Board notes that Dr. Lourie’s report dated October 6, 2005 incorrectly calculated the following range of
motion measurements for the right elbow: pronation of 40 degrees for an impairment rating of seven percent, rather
this calculates to a three percent impairment, the A.M.A., Guides, supra note 2, supination of 50 degrees for an
impairment rating of five percent, rather this calculates to a one percent impairment; extension of 30 degrees for an
impairment rating of six percent, rather this calculates to a three percent impairment, see A.M.A., Guides supra
note 4; and flexion of 120 degrees for an impairment rating of eight percent, rather this calculates to a two percent
impairment. These findings are not in conflict with the findings of the medical adviser. However, Dr. Lourie also
determined that appellant sustained a loss of radial nerve function and sensory disturbances for an impairment rating
of three percent which is contrary to the findings of the medical adviser and serves as the basis of the conflict of
opinion.
14

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

5

Appellant submitted a report from Dr. Seiler dated October 20, 2006. He determined that
appellant sustained a seven percent upper extremity impairment due to mild elbow synovitis.
The Board has carefully reviewed Dr. Seiler’s report of October 20, 2006, and notes that
Dr. Seiler failed to provide a history of the injury or note the accepted work-related conditions.15
Additionally, he did not adequately explain how his determination was reached in accordance
with the relevant standards of the A.M.A., Guides.16 Dr. Seiler noted findings upon physical
examination of flexion of 100 degrees for the right elbow, extension was “-20 degrees,” there
was full pronation and limited grip strength on the right. Although Dr. Seiler noted flexion of
the right elbow measured 100 degrees,17 he did not provide a rationalized opinion regarding the
causal relationship between the impairment and the accepted work injury.18 Additionally, the
Board notes that Dr. Seiler incorrectly noted that extension was measured at “-20 degrees” as this
figure does not conform with the fifth edition of the A.M.A., Guides.19 He determined that
appellant sustained a seven percent permanent impairment of the right upper extremity but failed
to cite to specific tables or charts in support of this determination. Therefore, the Board finds
that Dr. Seiler did not properly follow the A.M.A., Guides. An attending physician’s report is of
diminished probative value where the A.M.A., Guides are not properly followed.20

15

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
16

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

17

See A.M.A., Guides supra note 4.

18

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
19

See A.M.A., Guides supra note 4.

20

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

6

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 18 and April 19, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

